

116 S4620 IS: NEPA Accountability and Oversight Act of 2020
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4620IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the National Environmental Policy Act of 1969 to impose time limits on the completion of certain required actions under the Act, and for other purposes.1.Short titleThis Act may be cited as the NEPA Accountability and Oversight Act of 2020.2.National Environmental Policy Act timelinesTitle I of the National Environmental Policy Act of 1969 is amended—(1)by redesignating section 105 (42 U.S.C. 4335) as section 106; and(2)by inserting after section 104 (42 U.S.C. 4334) the following: 105.Applicable timelines(a)DefinitionsIn this section:(1)Environmental impact statementThe term environmental impact statement means a detailed statement required under section 102(2)(C). (2)Federal agencyThe term Federal agency includes a State that has assumed responsibility under section 327 of title 23, United States Code.(3)Head of a Federal agencyThe term head of a Federal agency includes the governor or head of an applicable State agency of a State that has assumed responsibility under section 327 of title 23, United States Code.(4)NEPA process(A)In generalThe term NEPA process means the entirety of every process, analysis, or other measure, including an environmental impact statement, required to be carried out by a Federal agency under this title before the agency undertakes a proposed action.(B)PeriodFor purposes of subparagraph (A), the NEPA process—(i)begins on the date on which the head of a Federal agency receives an application for a proposed action from a project sponsor; and(ii)ends on the date on which the Federal agency issues, with respect to the proposed action—(I)a record of decision, including, if necessary, a revised record of decision;(II)a finding of no significant impact; or(III)a categorical exclusion under this title. (5)Project sponsorThe term project sponsor means a Federal agency or other entity, including a private or public-private entity, that seeks approval of a proposed action. (b)Applicable timelines(1)NEPA process(A)In generalThe head of a Federal agency shall complete the NEPA process for a proposed action of the Federal agency, as described in subsection (a)(4)(B)(ii), not later than 2 years after the date described in subsection (a)(4)(B)(i).(B)Environmental documentsWithin the period described in subparagraph (A), not later than 1 year after the date described in subsection (a)(4)(B)(i), the head of the Federal agency shall, with respect to the proposed action—(i)issue—(I)a finding that a categorical exclusion applies to the proposed action; or(II)a finding of no significant impact; or(ii)publish a notice of intent to prepare an environmental impact statement in the Federal Register.(C)Environmental impact statementIf the head of a Federal agency publishes a notice of intent described in subparagraph (B)(ii), within the period described in subparagraph (A) and not later than 1 year after the date on which the head of the Federal agency publishes the notice of intent, the head of the Federal agency shall complete the environmental impact statement and, if necessary, any supplemental environmental impact statement for the proposed action.(2)Authorizations and permits(A)In generalNot later than 90 days after the date described in subsection (a)(4)(B)(ii), the head of a Federal agency shall issue—(i)any necessary permit or authorization to carry out the proposed action; or(ii)a denial of the permit or authorization necessary to carry out the proposed action.(B)Effect of failure to issue authorization or permitIf a permit or authorization described in subparagraph (A) is not issued or denied within the period described in that subparagraph, the permit or authorization shall be considered to be approved.(C)Denial of permit or authorization(i)In generalIf a permit or authorization described in subparagraph (A) is denied, the head of the Federal agency shall describe to the project sponsor—(I)the basis of the denial; and(II)recommendations for the project sponsor with respect to how to address the reasons for the denial.(ii)Recommended changesIf the project sponsor carries out the recommendations of the head of the Federal agency under clause (i)(II) and notifies the head of the Federal agency that the recommendations have been carried out, the head of the Federal agency—(I)shall decide whether to issue the permit or authorization described in subparagraph (A) not later than 90 days after the date on which the project sponsor submitted the notification; and(II)shall not carry out the NEPA process with respect to the proposed action again..